Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. Applicant asserts (page 7 of Remarks):
a)	Mustafic fails to disclose reserving the set of network resources by a first network cell and a second network cell of a wireless network based on the flight information.
b)	However, the Examiner very kindly directs applicant to conserve on computation time and resources and different flight plans may be associated with different geographic regions (Mustafic, ¶0104). Also, the network management system 135 may generate flight plans to be pre-programmed (e.g., preloaded) into UAVs (e.g., the UAV 
105) based on information provided by the operator(s) of the UAVs, including starting points (e.g., 140A) and/or destination points (e.g., 140B) and/or geographic information associated with geographic regions encompassing the starting points and destination points.  The network management system 135 may facilitate the maintaining of cellular connectivity and transitioning connectivity between different base stations (i.e. first and second cell) by the UAVs (e.g., such as in handovers of the UAVs between different base stations) during flight of the UAVs over their respective flight routes (Mustafic, ¶0102).  Therefore, Mustafic disclose conserve or reserve resources (i.e. network resources) by different base stations such as microcells or picocells or femtocells or macrocells. 

d)	However, the Examiner respectfully disagree with the interpretation and nowhere in Mustafic had conserving resources suggested that the fewer resources would be reserved specially the cited paragraph by applicant (i.e. ¶0104).
e)	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reserving the same network resources on separate network cells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
f)	With respect to claims 13 and 22, for at least the reasons presented above in relation to claim 1, the rejection(s) maintained. 
g)	Applicant’s arguments with respect to claims 2, 4-5, 15, and 17-18 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
h)	Applicant also argues that Weisbrod does not teach or suggest prioritizing the set of network resources for use by the UAV over use by another piece of user equipment, wherein the prioritizing causes the wireless network to attempt to allocate network resources for the another piece of user equipment outside the set of network resources prior to being allocated the set of network resources.
Aerial vehicle 205 includes one or more vehicles capable of communicating with base station 210 and/or a network (e.g., network 240).  For example, aerial vehicle 205 can include an unmanned aerial vehicle (UAV), an autonomous aerial vehicle, an airplane, a helicopter, an airship, and/or a similar type of vehicle.  In some implementations, aerial vehicle 205 can record information relating to aerial vehicle 205 using a sensor and/or device associated with aerial vehicle 205 (e.g., a barometer, an altimeter, a GPS navigation system, a user device associated with a passenger of aerial vehicle 205, etc.), as described in more detail elsewhere herein.  Additionally, or alternatively, aerial vehicle 205 can provide the recorded information to base station 210, as described elsewhere herein.  In some implementations, a user device associated with aerial vehicle 205 and/or a passenger of aerial vehicle 205 can include a mobile phone (e.g., a smartphone or a radiotelephone), a laptop computer, a tablet computer, a gaming device, a wearable communication device (e.g., a smart wristwatch or a pair of smart eyeglasses), a GPS navigation system, or a similar type of device (Weisbrod, ¶0023). Further, base station 210 can prioritize commercial aerial vehicles 205 and/or public safety aerial vehicles 205 higher than recreational aerial vehicles 205, such that commercial aerial vehicles 205 and/or public safety aerial vehicles 205 have a higher average SINR relative to recreational aerial vehicles 205, are ensured a threshold SINR, have a higher priority relative to recreational aerial vehicles 205 with regard to assigning/allocating a particular base station 210 and/or channel, and/or the like (i.e. network resources) (Weisbrod, ¶0053) (emphasis added). Also, base station 210 can preemptively determine the particular base station 210 and/or channel that aerial vehicle 205 is to use.  For example, base station 210 can determine a set of instructions that instruct aerial vehicle 205 to use a set of base stations 210 and/or channels based on a direction of travel of aerial vehicle 205, a flight plan of aerial vehicle 205, a planned cruising altitude of aerial vehicle 205, and/or the like.  Continuing with the previous example, base station 210 can receive information related to a flight path of aerial vehicle 205 (e.g., prior to aerial vehicle 205 traveling along the flight path).  In this case, base station 210 can determine a set of base stations 210 (e.g., multiple base stations 210) or a set of channels (e.g., multiple channels) aerial vehicle 205 is to use when traveling along the flight path (Weisbrod, ¶0059). In addition, base station 210 can determine a particular base station 210 and/or a channel that aerial vehicle 205 is to use to communicate based on the information, prior to base station 210 providing a set of instructions related to using the particular base station 210 and/or channel to aerial vehicle 205 (Weisbrod, ¶0063). 
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A)	Claims 1, 3, 8-9, 11-13, 16 and 21-22 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Mustafic (US 2018/0247544 A1). 
 	As per claim 1, Mustafic discloses a method for managing a wireless connection of an Unmanned Aerial Vehicle (UAV) the method (Mustafic, Fig.1, ¶0080, a method of 
As per claim 3 as applied to claim 1 above Mustafic discloses, establishing, by the first network cell, a connection with the UAV using the set of network resources (Mustafic, ¶0115-116, establishing and maintaining connection by the first base station (i.e. 125A or first network cell) with UAV 105 using frequency band or other characteristics). 
 	As per claim 8 as applied to claim 1 above Mustafic discloses identifying, based on the flight information (Mustafic, ¶0025, identifying based on the flight plan information), network cells in the wireless network that are along the flight path of the UAV (Mustafic, Fig.1, ¶0025, access points or base stations (i.e. 125 A and 125 C of fig.1) that are along the flight route of the UAV) and are anticipated to receive interference from a transmission by the UAV while the UAV traverses the flight path 
 	As per claim 9 as applied to claim 8 above Mustafic discloses, wherein a network cell is anticipated to receive interference from the UAV when, based on an expected altitude and an expected angle relative to the network cell along a portion of the flight path, the UAV will have a line-of- sight path to the network cell (Mustafic, Fig.1, ¶0075 and ¶0036, access points along the flight route are receiving interference from the UAV based on estimated or expected altitude (i.e. 400 feet or 500 feet) and estimated longitude (i.e. angular measurement of position) relative to the identified access points (i.e. 130A, 130B and 130C cells) along the flight route and UAV 105 have ling of sight route to the access points). 
As per claim 11 as applied to claim 1 above Mustafic discloses, wherein the wireless network is a 3rd Generation Partnership Project (3GPP) network and the first network cell and the second network cell are enhanced NodeBs (Mustafic, ¶0050 and ¶0053, wireless network is 3G network and base stations 125A-125E may include eNodeB or eNB). 
 	As per claim 12 as applied to claim 1 above Mustafic discloses, wherein the flight path is received from a UAV traffic management system and the UAV traffic management system manages an airspace traversed by the flight path and the UAV traffic management system approved the flight path (Mustafic, ¶0073-74, flight route is received by network management system 135 which manages air traffic of UAV network 
 	As per claim 13, Mustafic discloses a non-transitory computer-readable storage medium storing instructions which, when executed by a set of one or more processors of a computing device (Mustafic, ¶0008, non-transitory machine readable medium storing instructions which, when executed by one or more processors of a device), cause the computing device to:
receive flight information describing a flight path for the UAV (Mustafic, Fig.1, ¶0083, receiving flight plan information that includes flight route/path for the UAV); determine a set of network resources for the UAV based on the flight information (Mustafic, Fig.1, ¶0080 and ¶0083, determining frequency and start time and end time (i.e. time interval) or other information for UAV based on the flight plan information); and 
reserve the set of network resources by a first network cell and a second network cell a wireless network based on the flight information (Mustafic, Fig.1, ¶0102-104, conserve or reserving on computation time and resources by base stations (e.g. microcell and femtocell, ¶0054) such as base station 125A of 130A cell (first network cell) and base station 125C of 130C cell (second network cell) of the cellular network based on the flight plan information). 
As per claim 16 as applied to claim 13 above Mustafic discloses, establishing, by the first network cell, a connection with the UAV using the set of network resources (Mustafic, ¶0115-116, establishing and maintaining connection by the first base station 
 	As per claim 21 as applied to claim 13 above Mustafic discloses, wherein the flight path is received from a UAV traffic management system and the UAV traffic management system manages an airspace traversed by the flight path and the UAV traffic management system approved the flight path (Mustafic, ¶0073-74, flight route is received by network management system 135 which manages air traffic of UAV network and network management system 135 manages an airspace navigator or other flight recommendation or requirements from FAA by the flight route and network management system 135 authorized or approved for the proposed flight plans (i.e. route or path of flight). 
 	As per claim 22, Mustafic discloses a network device for managing a wireless connection of an Unmanned Aerial Vehicle (UAV) (Mustafic, ¶0055, network management system or device for managing wireless connectivity of UAV), comprising: a processor; and  6/8a memory coupled to the processor (Mustafic, ¶0055, memory and other circuity (i.e. processors)), wherein the memory includes one or more instructions that when executed by the processor cause the network device to: receive flight information describing a flight path for the UAV (Mustafic, Fig.1, ¶0083, receiving flight plan information that includes flight route/path for the UAV); determine a set of network resources for the UAV based on the flight information (Mustafic, Fig.1, ¶0080 and ¶0083, determining frequency and start time and end time (i.e. time interval) or other information for UAV based on the flight plan information); and reserve the set of network resources by a first network cell and a second network cell a wireless network based on 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic (US 2018/0247544 A1) in view of Luo (US 2016/0142994 A1).



However, Mustafic does not explicitly disclose the set of network resources includes a frequency band and a time interval, such that (1) the first network cell reserves the frequency band during the corresponding time interval for each network resource in the set of network resources and (2) the second network cell reserves the frequency band during the corresponding time interval for each network resource in the set of network resources.
In the same field of endeavor, Luo teaches the set of network resources includes a frequency band and a time interval (Luo, ¶0005 and ¶0080, system resources such as time and frequency), such that (1) the first network cell reserves the frequency band during the corresponding time interval for each network resource in the set of network resources (Luo, ¶0080, first base station (i.e. cell) reserves for a period of time a channel of the shared radio frequency spectrum or band using a plurality of resource blocks) and (2) the second network cell reserves the frequency band during the corresponding time interval for each network resource in the set of network resources (Luo, ¶0080, second base station (i.e. cell) reserves for a period of time a channel of the shared radio frequency spectrum or band using a plurality of resource blocks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Luo into Mustafic invention in order to transmit synchronization signals in a shared 
As per claim 15 as applied to claim 13 above Mustafic discloses, wherein each network resource in the set of network resources includes a frequency band and a time interval (Mustafic, ¶0080 and ¶0083, frequency and start and end time (i.e. time interval); also see ¶0036, frequency bands). 
However, Mustafic does not explicitly disclose the set of network resources includes a frequency band and a time interval, such that (1) the first network cell reserves the frequency band during the corresponding time interval for each network resource in the set of network resources and (2) the second network cell reserves the frequency band during the corresponding time interval for each network resource in the set of network resources.
In the same field of endeavor, Luo teaches the set of network resources includes a frequency band and a time interval (Luo, ¶0005 and ¶0080, system resources such as time and frequency), such that (1) the first network cell reserves the frequency band during the corresponding time interval for each network resource in the set of network resources (Luo, ¶0080, first base station (i.e. cell) reserves for a period of time a channel of the shared radio frequency spectrum or band using a plurality of resource blocks) and (2) the second network cell reserves the frequency band during the corresponding time interval for each network resource in the set of network resources (Luo, ¶0080, second base station (i.e. cell) reserves for a period of time a channel of the shared radio frequency spectrum or band using a plurality of resource blocks).


B)	Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic (US 2018/0247544 A1) in view of Jain (US 2010/0254346 A1).
 	As per claim 4 as applied to claim 3 above, Mustafic discloses UAV (Mustafic, ¶0055, UAV).
	However, Mustafic does not explicitly disclose wherein reserving the set of network resources by the second network cell comprises: maintaining the set of network resources exclusively available while connecting to the first network cell but not connected to the second network cell. 
 	In the same field of endeavor, Jain teaches wherein reserving the set of network resources by the second network cell comprises: maintaining the set of network resources exclusively available while connecting to the first network cell but not connected to the second network cell (Jain, ¶0054 and ¶0063, before handoff from first base station to the second base station (therefore while connecting to the first base station but not connected to the second base station) reserving or maintaining network resources by the second base station); please note when reserving resources that reservation is only or totally or exclusively available for specific user(s) or device(s)). 

As per claim 5 as applied to claim 3 above, Mustafic discloses reserving network resources for any UAV (Mustafic, Fig.1, ¶0102-104, conserve or reserving on computation time and resources by base stations such as base station 125 A (first network cell) and base station 125 C (second network cell) for any UAV; also see ¶0039, establish and maintain connectivity for UAVs).
However, Mustafic does not explicitly disclose wherein reserving the set of network resources by the second network cell comprises: maintaining the set of network resources exclusively available while connecting to the first network cell but not connected to the second network cell. 
 	In the same field of endeavor, wherein reserving the set of network resources by the second network cell comprises: maintaining the set of network resources exclusively available while connecting to the first network cell but not connected to the second network cell (Jain, ¶0054 and ¶0063, before handoff from first base station to the second base station (therefore while connecting to the first base station but not connected to the second base station) reserving or maintaining network resources by the second base station); please note when reserving resources that reservation is only or totally or exclusively available for specific user(s) or device(s)). 

	As per claim 17 as applied to claim 16 above, Mustafic discloses UAV (Mustafic, ¶0055, UAV).
	However, Mustafic does not explicitly disclose wherein reserving the set of network resources by the second network cell comprises: maintaining the set of network resources exclusively available while connecting to the first network cell but not connected to the second network cell. 
 	In the same field of endeavor, Jain teaches wherein reserving the set of network resources by the second network cell comprises: maintaining the set of network resources exclusively available while connecting to the first network cell but not connected to the second network cell (Jain, ¶0054 and ¶0063, before handoff from first base station to the second base station (therefore while connecting to the first base station but not connected to the second base station) reserving or maintaining network resources by the second base station); please note when reserving resources that reservation is only or totally or exclusively available for specific user(s) or device(s)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Jain into Mustafic invention in order to provide the required quality of service for 
As per claim 18 as applied to claim 16 above, Mustafic discloses reserving network resources for any UAV (Mustafic, Fig.1, ¶0102-104, conserve or reserving on computation time and resources by base stations such as base station 125 A (first network cell) and base station 125 C (second network cell) for any UAV; also see ¶0039, establish and maintain connectivity for UAVs).
However, Mustafic does not explicitly disclose wherein reserving the set of network resources by the second network cell comprises: maintaining the set of network resources exclusively available while connecting to the first network cell but not connected to the second network cell. 
 	In the same field of endeavor, wherein reserving the set of network resources by the second network cell comprises: maintaining the set of network resources exclusively available while connecting to the first network cell but not connected to the second network cell (Jain, ¶0054 and ¶0063, before handoff from first base station to the second base station (therefore while connecting to the first base station but not connected to the second base station) reserving or maintaining network resources by the second base station); please note when reserving resources that reservation is only or totally or exclusively available for specific user(s) or device(s)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Jain into Mustafic invention in order to provide the required quality of service for 

C)	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic (US 2018/0247544 A1) in view of WEISBROD (US 2019/0012923 A1).
 	As per claim 6 Mustafic discloses all the claim limitations substantially as claimed in claim 3. However, Mustafic does not explicitly disclose 3/8prioritizing the set of network resources for use by the UAV over use by another piece of user equipment, wherein the prioritizing causes the wireless network to attempt to allocate network resources for the another piece of user equipment outside the set of network resources prior to being allocated the set of network resources.  
 	In the same field of endeavor, WEISBROD teaches prioritizing the set of network resources for use by the UAV over use by another piece of user equipment (WEISBROD, ¶0053-54, prioritizing the channel (i.e. resources) for use by commercial aerial vehicles 205 (i.e. UAV)), wherein the prioritizing causes the wireless network to attempt to allocate network resources for the another piece of user equipment outside the set of network resources prior to being allocated the set of network resources (WEISBROD, ¶0053-54, base station can determine a channel based on a manner in which an aerial vehicle is used...for example a commercial or public safety aerial vehicle have a higher priority than recreational aerial vehicle (i.e. another piece of user equipment) with regard to assigning a channel or resources; also see ¶0060, allocating frequency spectrum to be used by aerial vehicles 205 based on a manner of used and service level and the like). 

	As per claim 19 Mustafic discloses all the claim limitations substantially as claimed in claim 16. However, Mustafic does not explicitly disclose 3/8prioritizing the set of network resources for use by the UAV over use by another piece of user equipment, wherein the prioritizing causes the wireless network to attempt to allocate network resources for the another piece of user equipment outside the set of network resources prior to being allocated the set of network resources.  
 	In the same field of endeavor, WEISBROD teaches prioritizing the set of network resources for use by the UAV over use by another piece of user equipment (WEISBROD, ¶0053-54, prioritizing the channel (i.e. resources) for use by commercial aerial vehicles 205 (i.e. UAV)), wherein the prioritizing causes the wireless network to attempt to allocate network resources for the another piece of user equipment outside the set of network resources prior to being allocated the set of network resources (WEISBROD, ¶0053-54, base station can determine a channel based on a manner in which an aerial vehicle is used...for example a commercial or public safety aerial vehicle have a higher priority than recreational aerial vehicle (i.e. another piece of user equipment) with regard to assigning a channel or resources; also see ¶0060, allocating frequency spectrum to be used by aerial vehicles 205 based on a manner of used and service level and the like). 


D)	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic (US 2018/0247544 A1) in view of Huang (US 2018/0279348 A1). 
 	As per claim 10, Mustafic discloses all the claim limitations substantially as claimed in claim 8. However, Mustafic does not explicitly disclose, wherein determining the set of network resources includes determining network resources that are unused by the identified network cells.  
 	In the same field of endeavor, Huang teaches wherein determining the set of network resources includes determining network resources that are unused by the identified network cells (Huang, ¶0007, determining unlink resources includes determining unused uplink resources by the current entity (e.g., base station)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Huang into Mustafic invention in order to identify a set of unused uplink resources with the current slot within the cell to facilitate transmissions on the uplink in a wireless network (Huang, ¶0002). 



However, Mustafic does not explicitly disclose, wherein determining the set of network resources includes determining network resources that are unused by the identified network cells.  
 	In the same field of endeavor, Huang teaches wherein determining the set of network resources includes determining network resources that are unused by the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Huang into Mustafic invention in order to identify a set of unused uplink resources with the current slot within the cell to facilitate transmissions on the uplink in a wireless network (Huang, ¶0002). 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIDEH MADANI/Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643